Ames, J.
The obvious design and effect of the law exempting from attachment a debtor’s tools and implements of trade, necessary for carrying on his trade or business, and not exceeding one hundred dollars in value, were to secure to handicraftsmen the means by which they are accustomed to earn their livelihood in their respective employments. Gen. Sts. e. 133, § 32, cl. 5. Howard v. Williams, 2 Pick. 80. It has been decided that a mechanic does not lose the benefit of this exemption by a temporary suspension of his trade, provided it is with the intention of returning to it when opportunity should offer. Caswell v. Keith, 12 Gray, 351. It has also been decided that the occupation of a musician is within the meaning of the statute, and that a portable musical instrument used by him in that business is exempt from liability to attachment or seizure on execution. Goddard v. Chaffee, 2 Allen, 395.
It is true that in Howard v. Williams a doubt is intimated as to the mode of applying this statutory exemption in the case .of a debtor having two distinct trades. And in Goddard v. Chaffee some importance seems to be attached to the fact that the debtor had no other occupation or employment than that of a musician. But it is well remarked by Mr. Justice Merrick in the latter case, that the word “ business,” as used in the statute, is “ of large signification, and denotes the employment or occupation in which a person is engaged to procure a living.” There are some kinds of business, such as ice-cutting and gardening, which can only be carried on during part of the year, leaving the remainder of the time without regular employment. It may also happen, from a general stagnation of business, or from accidental causes, that an artisan may find his usual business insufficiently remunerative for his support. In such cases, the law will not discourage the debtor from the occasional exercise of any other trade or business in which he has skill, to supply the deficiency in his earnings. There is nothing in the statute restricting the term “ business ” inflexibly tó a single business. *196In Eager v. Taylor, 9 Allen, 156, it was held that cl. 6 of the Gen. Sts. c. 133, § 32, in which the exemption of materials and stock necessary for carrying on the debtor’s trade or business is provided for, does not strictly limit the exemption to what is commonly pursued as a single trade. See Pierce v. Gray, 7 Gray, 67. It is difficult to see why a different rule of construction should be applied to the exemption of tools and implements. It may be necessary to the subsistence of a mechanic in a country town that he should have more than one kind of business. All danger of abuse arising from this liberal construction of the statute is fully guarded against by the moderate amount in money to which the exemption is limited.

Exceptions overruled.